DETAILED ACTION
	Receipt of Applicant’s Amendment, filed December 17, 2021 is acknowledged.  
Claims 1, 11, and 19 were amended.
Claims 2, 5, 10 and 12 were cancelled.
Claims 1, 3, 4, 7-9, 11, 13-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is recited as depending from canceled claim 5.  This dependency lack antecedent basis.  For examination purpose claim 6 has been construed as depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Havens [2019/0340201] in view of Kang [2019/001317], Swenson [2008/0104520], Falk [5668876], and Kimmel [2008/0275925].

	With regard to claim 1, Havens teaches A system for end-to-end (Havens, See Flowchart showing end-to-end action, Figure 2A-2C) automated performance of an action (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”), the system comprising: 
a plurality of action request channels (Havens, ¶31 “ a user sends a message using messaging platform 102 which may take a conventional form such as a browser, a messaging application such as offered by Facebook Messenger, or a voice assistant such as Google Home or Amazon Alexa”; Please note action request channels has been interpreted in light of Paragraph [0003] of the specification to include applications for receiving user input), each channel executing at least one application (Havens, , wherein the at least application is configured to receive user inputs as the user message (Id), wherein the user inputs requests one or more actions (Havens, see example queries ¶31 “is the sorrento safe?”; ¶57 “Which hatchback under $20k is best overall”, or “Is the Fusion safer than the Accord?”; All of the example queries request a specific search to be performed) and provide for unstructured data (Havens ¶31 “If the message content contains unstructured data”) wherein the plurality of action request channels include (Please note that the specific channels used does not appear to invoke a functional limitation on the claimed device, any input channel would be capable of achieving the same functionality.  The specific channels recited have been interpreted as Non-functional descriptive material.  Nevertheless, mappings have been applied for the sake of compact prosecution)  … an interactive voice response system (Havens, ¶31 “a voice assistant such as Google Home or Amazon Alexa”), a mobile application (Haven, ¶31 a messaging application such as offered by Face3book Messenger”), an online platform (Havens, ¶31 “a browser”), audio as voice assistants receive messages from users via spoken utterances which are audio data (Havens, ¶31 “a voice assistant such as Google Home or Amazon Alexa”) and video recording system (Haven, ¶67 “allowing editing of video”), an electronic telecommunications platform (Havens, ¶31 “a messaging application such as offered by Facebook Messenger”), …wherein the unstructured data (Please note that the specific data upon which the claimed device functions used does not appear to invoke a includes at least one audio data as voice assistants receive messages from users via spoken utterances which are audio data (Havens, ¶31 “a voice assistant such as Google Home or Amazon Alexa”), video data (Haven, ¶50 “Product media 314 may be images, video, or audio”), image data (Haven, ¶50 “Product media 314 may be images, video, or audio”), and text data as Facebook Messenger uses text data to send messages (Haven, ¶31 “a browser, messaging application such as offered by Facebook Messenger”) including …and image data (Haven, ¶50 “Product media 314 may be images, video, or audio”) …; 
a computing platform (Havens, ¶75 “a suitable general-purpose computing system”) including a memory (Havens, ¶75 “the computing system 1100 includes.. and a memory 1106), and at least one processor (Havens, ¶75 “the computing system 1100 includes one or more processing units 1102”) in communication with the memory (Havens, ¶75 “a suitable general-purpose computing system”); and 
an end-to-end action performance service (Havens, See Flowchart showing end-to-end action, Figure 2A-2C) stored in the memory, executable by the at least one processor (Havens, ¶75 “The processing units 1102, 1106 execute computer-executable instructions”), in communication with the plurality of action request channels (Havens, ¶31 “ a user sends a message using messaging platform 102 which may take a conventional form such as a browser, a messaging application such as offered by Facebook Messenger, or a voice assistant such as Google Home or Amazon and configured to: 
ingest the unstructured data (Havens ¶31 “If the message content contains unstructured data”) from the applications associated with the plurality of action request channels (Havens, ¶31 “a user sends a message using messaging platform 102 which may take a conventional form such as a browser, a messaging application such as offered by Facebook Messenger, or a voice assistant such as Google Home or Amazon Alexa”), 
convert the unstructured data (Havens ¶31 “If the message content contains unstructured data, steps 212, 214, 216, and 218 are performed”) to structured data (Havens, ¶32 “NPL module 108 is employed at 218 to generate structured data from unstructured, conversational input”), 
…
extract first data from the structured data (Havens, ¶32 “Sometimes one or more entities are also returned by the NPL module 108”) to determine one or more action categories from amongst a plurality of predetermined action categories (Havens, ¶32 “then step 220 is performed to classify the input into a predefined category… The classification is typically referred to as an intent”), … 
determine a sub-category as the action (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an  for at least one of the one or more action categories as the intent (Id) by accessing systems of record as the reducers performs this function (Id), …
determine one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…) for performing at least one of the one or more actions  based at least on the determined expressive state as a specific template dictates the actions taken in response to particular user intents (Havens, ¶52 “Actions 333 are subsets of intents, corresponding to the values in the user’s state – this allows for crafting different dialog templates in response to different situations”), wherein the parameters include time limitations for performing the at least one of the one or more actions (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…), and 
based on the one or more determined action categories (Havens, ¶33 “the entity returned at 220, to identify an appropriate handler (also called a reducer), capable of handling the specified intent for the identified intent is executed”) and the sub-category for at least one of the determined action categories (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an Action”): 
extract second data from the structured data required to perform one or more actions (Havens, ¶33 “The reducer sends a request for data that is stored as being needed for that request”), and 
orchestrate an automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) based at least on the second data (Havens, ¶34 “templates can be checked to make sure all values they refer to exist.  Then, when at the same time a template is fetched, all needed data can be fetched as well”) and the one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…), wherein orchestrating the automated performance (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) includes providing instructions to one or more action performance tools as the templates that tell the system how to answer the question (Id), … associated with the sub-category (Havens, ¶33 “a subj-category called an Action”)…. Concurrently with step 220, at 222 the .  

Havens does not explicitly teach where the channel includes electronic mail or where the unstructured data includes word processing files.  Swenson teaches wherein the plurality of action requests channels include… electronic mail (Swenson, ¶155 “email message”) … wherein the unstructured data includes … including word processor files (Swenson, ¶25“word processing”). It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Haven to receive data from email messages, and to evaluate word processing files as taught by Swenson, as it yields the predictable results of enabling the system to operate on known inputs.  These inputs are known inputs within the field of the art that one of ordinary skill in the art would expect the claimed device to encounter and would anticipate a need for the claimed device to be able to process.
Havens does not explicitly teach where the channel includes a call center.  Kang teaches wherein the plurality of action requests channels include… a call center (Kang, ¶38 “the user may call the call center”).  . It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed device to receive data from call centers as taught by Kang, as it yields the predictable results of enabling the system to operate on known inputs.  Many companies operate call cents and thus one of ordinary 
Havens does not explicitly teach where the channel includes facsimile and automated teller machine.  Falk teaches wherein the plurality of action requests channels include… facsimile (Falk, Column 3, lines 11-10 “facsimile machine”) and automated teller machine (Falk, Column 3, line 9 “ATM”). It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to receive data from the terminals capable of receiving input directly as taught by Falk, as it yields the predictable results of enabling the system to operate on known input terminals.  These terminals are known input terminals within the field of the art that one of ordinary skill in the art would expect the claimed device to encounter and would anticipate a need for the claimed device to be able to operate with.
Havens does not explicitly teach where the unstructured data includes read-only image file.  Kimmel teaches wherein the unstructured data includes … including read-only image file.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to evaluate Persistent consistency point image as taught by Kimmel, as it yields the predictable results of enabling the system to operate on known inputs.  These inputs are known inputs within the field of the art that one of ordinary skill in the art would expect the claimed device to encounter and would anticipate a need for the claimed device to be able to process.
implement sentiment analytics (Kang, ¶67 “the natural language processing unit 120 may perform dialog act extraction.. and sentiment analysis.. to provide basic information used to perform functions of the user intent extraction unit”) to determine, from at least one of the unstructured data or the structured data (Kang, ¶68 “The user intent extraction unit 120 extracts a user intent from the utterance data”; ¶66 “The natural language processing unit 120 may perform natural language processing.. and sentiment analysis, on the utterance data input to the utterance data input unit”), an expressive state exhibited by the user as the user intent (Id) at a time when the action request channel received the user input as the utterance data input to the utterance data input unit (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the NPL module of the proposed combination (Havens, ¶32) to include sentiment analysis as taught by Kang (Kang, ¶66-¶69) as it yields the predictable results of extracting the users intent from the input utterances (Kang, ¶66-¶68).  Within the proposed combination it would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to modify the chatbot taught by Havens (¶23) using the sentiment analysis (as discussed above) to facilitate the dialog smoothing process taught by Kang (¶6, ¶8, ¶9) and to implement the NPL module taught by Haven (Havens, ¶32) to include sentiment analysis as taught by Kang.
 wherein one of the one or more action categories define a level of priority of the user as the priority level of the user (Swenson, ¶89 “The command process and encoder modules may also be provisioned with a level of service associated with the user’s identity, providing the particular use with a priority-level with regard to other users using the system”), 
…wherein the sub-category defines a level of service for the user (Swenson, ¶89 “ a level of service associated with the user’s identity”) including time for performing (Swenson, ¶122 “The timing of such transfers may take place at specific junctures in the display of video frames by a client device’s viewing application, in order to minimize distribution of a user’s experience, such as wen the user makes a request of a URL”) and quality of performance (Swenson, ¶89 “the audio may be encoded such the quality encoded does not exceed the particular phone’s speaker capabilities, or of a default level used for cellular phones”; ¶120 “different levels of service to a user.. Quality of Service); …wherein at least a portion of the instructions are based on the level of service (Swenson, ¶89 “ a level of service associated with the user’s identity”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the service level provisioning taught by Swenson as it ensures that the content sent to the user does not exceed the user’s devices particular capabilities 

With regard to claims 3 and 13 the proposed combination further teaches wherein the end-to-end action performance service is further configured to determine the one or more action categories based on the determined expressive state (Havens, ¶32 “then step 220 is performed to classify the input into a predefined category.  This classification is typically referred to as an intent”).  

With regard to claims 4 and 13 the proposed combination further teaches wherein the end-to-end action performance service is further configured to orchestrate the automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) based on the determined expressive state (Havens, ¶33 “at 222 employs the intent and if received, the entity returned at 220, to identify an appropriate handler (also called a reducer)… A user state, which is a collection of structured data representing salient details from the conversation with the user, as well as entities, are used by the reducers to appropriately classify the intent into a sub-category called an Action… requesting a template associated with the Action”).  

wherein the end-to-end action performance service is further configured to convert the unstructured data to structured data by implementing one or more of Natural Language Processing (NLP) applications (Havens, ¶32 “NPL module 108 is employed at 218 to generate structured data from unstructured, conversational input”), Natural Language Understanding (NLU) applications, Natural Language Generation (NLG) applications, Optical Character Recognition (OCR) applications, Intelligent Character Recognition (ICR) applications, Machine Learning (ML) applications and Deep Learning (DL) applications.  

With regard to claims 7 and 16 the proposed combination further teaches wherein the end-to-end action performance service is further configured to:
identify one or more data elements absent from the structured data (Havens, ¶34 “Templates can be checked to make sure all values they refer to exist”), wherein the one or more elements are required to perform the one or more actions (Havens, ¶34 “all needed data can be fetched as well, to guarantee the template compiles”; ¶35 “Templates operate to tell the system how to answer the user request”), 
access one or more systems of record to retrieve the one or more data elements (Havens, ¶33 “The reducers sends a request for data that is stored as being needed for that request”; ¶34 “Then, when at the same time a template is fetched, all needed data can be fetched as well, to guarantee the template complies”; ¶39 “if the , and 
orchestrate the automated performance of the one or more actions based at least on the second data and the one or more data elements (Havens, ¶35 “Templates operate to tell the system how to answer a user request for information and may be modeled after expert reviews”).  

With regard to claims 8 and 17 the proposed combination further teaches wherein the end-to-end action performance service is further configured to: 
identify one or more data elements absent from the structured data as identifying that the structured data is missing elements specifying a template (Havens, ¶33 “a user state… as well as entities, are used by the reducer to appropriately classify the intent into a sub-category called an Action… ; ¶33 “An action is not guaranteed to have a template”), wherein the one or more elements are required to perform the one or more actions (Havens, ¶34 “all needed data can be fetched as well, to guarantee the template compiles”; ¶35 “Templates operate to tell the system how to answer the user request”), 
in response to accessing one or more systems of record and determining at least one of the one or more data elements are absent from the one or more systems of record (Haven, ¶38 “if a template is not returned”), initiating electronic communication to the user requesting the data elements (Havens, ¶38 “if a template is not returned, the user 101 is prompted to enter, via step 202 additional information to permit needed entities to be retrieved”), and 
in response to receiving a response communication from the user including the at least one of the one or more data elements (Havens, ¶38 “if a template is not returned, the user 101 is prompted to enter, via step 202 additional information to permit needed entities to be retrieved”), orchestrate the automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) based at least on the second data and the one or more data elements (Havens, ¶34 “templates can be checked to make sure all values they refer to exist.  Then, when at the same time a template is fetched, all needed data can be fetched as well”).  

With regard to claims 9 and 18 the proposed combination further teaches wherein the end-to-end action performance service is further configured to orchestrate the automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) by integrating at least one of (i) one or more Robotic Process Automation (RPA) tools, (ii) one or more Business Process Management (BPM) tools, and (iii) one or more Information Technology (IT) tools (Havens, ¶4 “The disclosed system permits creation of intelligent conversational agents that can scale .  

With regard to claim 11 Havens teaches An apparatus for end-to-end (Havens, See Flowchart showing end-to-end action, Figure 2A-2C) performance of an action (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”), the apparatus comprising: 
a computing platform (Havens, ¶75 “a suitable general-purpose computing system”) including a memory (Havens, ¶75 “the computing system 1100 includes.. and a memory 1106), and at least one processor (Havens, ¶75 “the computing system 1100 includes one or more processing units 1102”) in communication with the memory (Havens, ¶75 “a suitable general-purpose computing system”); and 
an end-to-end action performance service (Havens, See Flowchart showing end-to-end action, Figure 2A-2C) stored in the memory, executable by the at least one processor (Havens, ¶75 “The processing units 1102, 1106 execute computer-executable instructions”) and configured to: 
ingest unstructured data (Havens ¶31 “If the message content contains unstructured data”) from one of a plurality of disparate applications associated with a plurality of action request channels (Havens, ¶31 “ a user sends a message using messaging platform 102 which may take a conventional form such as a browser, a messaging application such as offered by Facebook Messenger, or a voice assistant , wherein the plurality of action request channels include (Please note that the specific channels used does not appear to invoke a functional limitation on the claimed device, any input channel would be capable of achieving the same functionality.  The specific channels recited have been interpreted as Non-functional descriptive material.  Nevertheless, mappings have been applied for the sake of compact prosecution)  … an interactive voice response system (Havens, ¶31 “a voice assistant such as Google Home or Amazon Alexa”), a mobile application (Haven, ¶31 a messaging application such as offered by Face3book Messenger”), an online platform (Havens, ¶31 “a browser”), audio as voice assistants receive messages from users via spoken utterances which are audio data (Havens, ¶31 “a voice assistant such as Google Home or Amazon Alexa”) and video recording system (Haven, ¶67 “allowing editing of video”), an electronic telecommunications platform (Havens, ¶31 “a messaging application such as offered by Facebook Messenger”), …wherein the unstructured data (Please note that the specific data upon which the claimed device functions used does not appear to invoke a functional limitation on the claimed device, any data would be capable of achieving the same functionality.  The specific data recited have been interpreted as Non-functional descriptive material.  Nevertheless, mappings have been applied for the sake of compact prosecution) includes at least one audio data as voice assistants receive messages from users via spoken utterances which are audio data (Havens, ¶31 “a voice assistant such as Google Home or Amazon Alexa”), video data (Haven, ¶50 “Product media 314 may be , image data (Haven, ¶50 “Product media 314 may be images, video, or audio”), and text data as Facebook Messenger uses text data to send messages (Haven, ¶31 “a browser, messaging application such as offered by Facebook Messenger”) including …and image data (Haven, ¶50 “Product media 314 may be images, video, or audio”) …; 
convert the unstructured data (Havens ¶31 “If the message content contains unstructured data, steps 212, 214, 216, and 218 are performed”) to structured data (Havens, ¶32 “NPL module 108 is employed at 218 to generate structured data from unstructured, conversational input”), 
…
extract first data from the structured data (Havens, ¶32 “Sometimes one or more entities are also returned by the NPL module 108”) to determine one or more action categories from amongst a plurality of predetermined action categories (Havens, ¶32 “then step 220 is performed to classify the input into a predefined category… The classification is typically referred to as an intent”), … 
determine a sub-category as the action (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an Action”) for at least one of the one or more action categories as the intent (Id) by accessing systems of record as the reducers performs this function (Id), …
determine one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this  for performing at least one of the one or more actions  based at least on the determined expressive state as a specific template dictates the actions taken in response to particular user intents (Havens, ¶52 “Actions 333 are subsets of intents, corresponding to the values in the user’s state – this allows for crafting different dialog templates in response to different situations”), wherein the parameters include time limitations for performing the at least one of the one or more actions (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…), and 
based on the one or more determined action categories (Havens, ¶33 “the entity returned at 220, to identify an appropriate handler (also called a reducer), capable of handling the specified intent for the identified intent is executed”) and the sub-category for at least one of the determined action categories (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an Action”): 
extract second data from the structured data required to perform one or more actions (Havens, ¶33 “The reducer sends a request for data that is stored as being needed for that request”), and 
orchestrate an automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being  based at least on the second data (Havens, ¶34 “templates can be checked to make sure all values they refer to exist.  Then, when at the same time a template is fetched, all needed data can be fetched as well”) and the one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…), wherein orchestrating the automated performance (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) includes providing instructions to one or more action performance tools as the templates that tell the system how to answer the question (Id), … associated with the sub-category (Havens, ¶33 “a subj-category called an Action”)…. Concurrently with step 220, at 222 the reducer sends a quest to the Dialogue Authoring Module 110 requesting a template associated with the Action”).  

Havens does not explicitly teach where the channel includes electronic mail or where the unstructured data includes word processing files.  Swenson teaches wherein the plurality of action requests channels include… electronic mail (Swenson, ¶155 “email message”) … wherein the unstructured data includes … including word processor files (Swenson, ¶25“word processing”). It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Haven to receive data from email messages, and to evaluate word processing files as taught by Swenson, as it yields the predictable results of enabling the system to operate on known inputs.  These inputs are known inputs within the field of the art that one of ordinary skill in the art would expect the claimed device to encounter and would anticipate a need for the claimed device to be able to process.
Havens does not explicitly teach where the channel includes a call center.  Kang teaches wherein the plurality of action requests channels include… a call center (Kang, ¶38 “the user may call the call center”).  . It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed device to receive data from call centers as taught by Kang, as it yields the predictable results of enabling the system to operate on known inputs.  Many companies operate call cents and thus one of ordinary skill in the art would see the need to implement the proposed combination to be able to operate in call centers to cater to these companies.
Havens does not explicitly teach where the channel includes facsimile and automated teller machine.  Falk teaches wherein the plurality of action requests channels include… facsimile (Falk, Column 3, lines 11-10 “facsimile machine”) and automated teller machine (Falk, Column 3, line 9 “ATM”). It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to 
Havens does not explicitly teach where the unstructured data includes read-only image file.  Kimmel teaches wherein the unstructured data includes … including read-only image file.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to evaluate Persistent consistency point image as taught by Kimmel, as it yields the predictable results of enabling the system to operate on known inputs.  These inputs are known inputs within the field of the art that one of ordinary skill in the art would expect the claimed device to encounter and would anticipate a need for the claimed device to be able to process.
Havens does not explicitly teach implementing sentiment analytics to determine, from at least one of the unstructured data or the structured data, an expressive state exhibited by the user at a time when the action request received the user input.  Kang teaches implement sentiment analytics (Kang, ¶67 “the natural language processing unit 120 may perform dialog act extraction.. and sentiment analysis.. to provide basic information used to perform functions of the user intent extraction unit”) to determine, from at least one of the unstructured data or the structured data (Kang, ¶68 “The user intent extraction unit 120 extracts a user intent from the utterance data”; ¶66 “The natural language processing unit 120 may perform natural language processing.. and , an expressive state exhibited by the user as the user intent (Id) at a time when the action request channel received the user input as the utterance data input to the utterance data input unit (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the NPL module of the proposed combination (Havens, ¶32) to include sentiment analysis as taught by Kang (Kang, ¶66-¶69) as it yields the predictable results of extracting the users intent from the input utterances (Kang, ¶66-¶68).  Within the proposed combination it would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to modify the chatbot taught by Havens (¶23) using the sentiment analysis (as discussed above) to facilitate the dialog smoothing process taught by Kang (¶6, ¶8, ¶9) and to implement the NPL module taught by Haven (Havens, ¶32) to include sentiment analysis as taught by Kang.
Havens does not explicitly teach … wherein one of the one or more action categories define a level of priority of the user, …wherein the sub-category defines a level of service for the user including time for performing and quality of performance; …wherein at least a portion of the instructions are based on the level of service.  Swenson teaches ... wherein one of the one or more action categories define a level of priority of the user as the priority level of the user (Swenson, ¶89 “The command process and encoder modules may also be provisioned with a level of service associated with the user’s identity, providing the particular use with a priority-level with regard to other users using the system”), 
…wherein the sub-category defines a level of service for the user (Swenson, ¶89 “ a level of service associated with the user’s identity”) including time for performing (Swenson, ¶122 “The timing of such transfers may take place at specific junctures in the display of video frames by a client device’s viewing application, in order to minimize distribution of a user’s experience, such as wen the user makes a request of a URL”) and quality of performance (Swenson, ¶89 “the audio may be encoded such the quality encoded does not exceed the particular phone’s speaker capabilities, or of a default level used for cellular phones”; ¶120 “different levels of service to a user.. Quality of Service); …wherein at least a portion of the instructions are based on the level of service (Swenson, ¶89 “ a level of service associated with the user’s identity”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the service level provisioning taught by Swenson as it ensures that the content sent to the user does not exceed the user’s devices particular capabilities (Swenson, ¶89) thereby ensuring that each user is provided with a satisfactory user experience (Swenson, ¶3).

With regard to claim 19 Havens teaches A computer-implemented (Havens, ¶75 “a suitable general-purpose computing system”) method for end-to-end (Havens, See Flowchart showing end-to-end action, Figure 2A-2C) performance of an action (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – , the computer-implemented method is implemented by one or more processing devices (Havens, ¶75 “the computing system 1100 includes one or more processing units 1102”) and comprises: 
ingesting unstructured data (Havens ¶31 “If the message content contains unstructured data”) from one of a plurality of disparate applications associated with a plurality of action request channels (Havens, ¶31 “ a user sends a message using messaging platform 102 which may take a conventional form such as a browser, a messaging application such as offered by Facebook Messenger, or a voice assistant such as Google Home or Amazon Alexa”; Please note action request channels has been interpreted in light of Paragraph [0003] of the specification to include applications for receiving user input), wherein the plurality of action request channels include (Please note that the specific channels used does not appear to invoke a functional limitation on the claimed device, any input channel would be capable of achieving the same functionality.  The specific channels recited have been interpreted as Non-functional descriptive material.  Nevertheless, mappings have been applied for the sake of compact prosecution)  … an interactive voice response system (Havens, ¶31 “a voice assistant such as Google Home or Amazon Alexa”), a mobile application (Haven, ¶31 a messaging application such as offered by Face3book Messenger”), an online platform (Havens, ¶31 “a browser”), audio as voice assistants receive messages from users via spoken utterances which are audio data (Havens, ¶31 “a voice assistant such as Google Home or Amazon Alexa”) and video recording system (Haven, ¶67 “allowing editing of video”), an electronic telecommunications platform (Havens, ¶31 “a messaging application such as offered by Facebook Messenger”), …wherein the unstructured data (Please note that the specific data upon which the claimed device functions used does not appear to invoke a functional limitation on the claimed device, any data would be capable of achieving the same functionality.  The specific data recited have been interpreted as Non-functional descriptive material.  Nevertheless, mappings have been applied for the sake of compact prosecution) includes at least one audio data as voice assistants receive messages from users via spoken utterances which are audio data (Havens, ¶31 “a voice assistant such as Google Home or Amazon Alexa”), video data (Haven, ¶50 “Product media 314 may be images, video, or audio”), image data (Haven, ¶50 “Product media 314 may be images, video, or audio”), and text data as Facebook Messenger uses text data to send messages (Haven, ¶31 “a browser, messaging application such as offered by Facebook Messenger”) including …and image data (Haven, ¶50 “Product media 314 may be images, video, or audio”) …; 
converting the unstructured data (Havens ¶31 “If the message content contains unstructured data, steps 212, 214, 216, and 218 are performed”) to structured data (Havens, ¶32 “NPL module 108 is employed at 218 to generate structured data from unstructured, conversational input”), 
…
extracting first data from the structured data (Havens, ¶32 “Sometimes one or more entities are also returned by the NPL module 108”) to determine one or more action categories from amongst a plurality of predetermined action categories (Havens, ¶32 “then step 220 is performed to classify the input , … 
determining a sub-category as the action (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an Action”) for at least one of the one or more action categories as the intent (Id) by accessing systems of record as the reducers performs this function (Id), …
determining one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…) for performing at least one of the one or more actions  based at least on the determined expressive state as a specific template dictates the actions taken in response to particular user intents (Havens, ¶52 “Actions 333 are subsets of intents, corresponding to the values in the user’s state – this allows for crafting different dialog templates in response to different situations”), wherein the parameters include time limitations for performing the at least one of the one or more actions (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…), and 
based on the one or more determined action categories (Havens, ¶33 “the entity returned at 220, to identify an appropriate handler (also called a reducer), capable of handling the specified intent for the identified intent is executed”) and the sub-category for at least one of the determined action categories (Havens, ¶33 “… are used by the reducer to appropriately classify the intent into a sub-category called an Action”): 
extracting second data from the structured data required to perform one or more actions (Havens, ¶33 “The reducer sends a request for data that is stored as being needed for that request”), and 
orchestrating an automated performance of the one or more actions (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) based at least on the second data (Havens, ¶34 “templates can be checked to make sure all values they refer to exist.  Then, when at the same time a template is fetched, all needed data can be fetched as well”) and the one or more parameters (Havens, ¶54 “A template is a sequence of ‘decks’, which contain ‘cards’… A deck is a two-dimensional collection of cards.  Once dimension represents time (send this card, then this card, then this card…), wherein orchestrating the automated performance (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) includes providing instructions to one or more action performance tools as the templates that tell the system how to answer Id), … associated with the sub-category (Havens, ¶33 “a subj-category called an Action”)…. Concurrently with step 220, at 222 the reducer sends a quest to the Dialogue Authoring Module 110 requesting a template associated with the Action”).  

Havens does not explicitly teach where the channel includes electronic mail or where the unstructured data includes word processing files.  Swenson teaches wherein the plurality of action requests channels include… electronic mail (Swenson, ¶155 “email message”) … wherein the unstructured data includes … including word processor files (Swenson, ¶25“word processing”). It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Haven to receive data from email messages, and to evaluate word processing files as taught by Swenson, as it yields the predictable results of enabling the system to operate on known inputs.  These inputs are known inputs within the field of the art that one of ordinary skill in the art would expect the claimed device to encounter and would anticipate a need for the claimed device to be able to process.
Havens does not explicitly teach where the channel includes a call center.  Kang teaches wherein the plurality of action requests channels include… a call center (Kang, ¶38 “the user may call the call center”).  . It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed device to receive data from call centers as taught by Kang, as it yields the predictable results of enabling the system to 
Havens does not explicitly teach where the channel includes facsimile and automated teller machine.  Falk teaches wherein the plurality of action requests channels include… facsimile (Falk, Column 3, lines 11-10 “facsimile machine”) and automated teller machine (Falk, Column 3, line 9 “ATM”). It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to receive data from the terminals capable of receiving input directly as taught by Falk, as it yields the predictable results of enabling the system to operate on known input terminals.  These terminals are known input terminals within the field of the art that one of ordinary skill in the art would expect the claimed device to encounter and would anticipate a need for the claimed device to be able to operate with.
Havens does not explicitly teach where the unstructured data includes read-only image file.  Kimmel teaches wherein the unstructured data includes … including read-only image file.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to evaluate Persistent consistency point image as taught by Kimmel, as it yields the predictable results of enabling the system to operate on known inputs.  These inputs are known inputs within the field of the art that one of ordinary skill in the art would expect the claimed device to encounter and would anticipate a need for the claimed device to be able to process.
implement sentiment analytics (Kang, ¶67 “the natural language processing unit 120 may perform dialog act extraction.. and sentiment analysis.. to provide basic information used to perform functions of the user intent extraction unit”) to determine, from at least one of the unstructured data or the structured data (Kang, ¶68 “The user intent extraction unit 120 extracts a user intent from the utterance data”; ¶66 “The natural language processing unit 120 may perform natural language processing.. and sentiment analysis, on the utterance data input to the utterance data input unit”), an expressive state exhibited by the user as the user intent (Id) at a time when the action request channel received the user input as the utterance data input to the utterance data input unit (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the NPL module of the proposed combination (Havens, ¶32) to include sentiment analysis as taught by Kang (Kang, ¶66-¶69) as it yields the predictable results of extracting the users intent from the input utterances (Kang, ¶66-¶68).  Within the proposed combination it would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to modify the chatbot taught by Havens (¶23) using the sentiment analysis (as discussed above) to facilitate the dialog smoothing process taught by Kang (¶6, ¶8, ¶9) and to implement the NPL module taught by Haven (Havens, ¶32) to include sentiment analysis as taught by Kang.
 wherein one of the one or more action categories define a level of priority of the user as the priority level of the user (Swenson, ¶89 “The command process and encoder modules may also be provisioned with a level of service associated with the user’s identity, providing the particular use with a priority-level with regard to other users using the system”), 
…wherein the sub-category defines a level of service for the user (Swenson, ¶89 “ a level of service associated with the user’s identity”) including time for performing (Swenson, ¶122 “The timing of such transfers may take place at specific junctures in the display of video frames by a client device’s viewing application, in order to minimize distribution of a user’s experience, such as wen the user makes a request of a URL”) and quality of performance (Swenson, ¶89 “the audio may be encoded such the quality encoded does not exceed the particular phone’s speaker capabilities, or of a default level used for cellular phones”; ¶120 “different levels of service to a user.. Quality of Service); …wherein at least a portion of the instructions are based on the level of service (Swenson, ¶89 “ a level of service associated with the user’s identity”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the service level provisioning taught by Swenson as it ensures that the content sent to the user does not exceed the user’s devices particular capabilities 

With regard to claim 20 the proposed combination teaches determining the one or more action categories (Havens, ¶32 “then step 220 is performed to classify the input into a predefined category… The classification is typically referred to as an intent”), and orchestrating the end-to-end action performance service (Havens, ¶35 “Templates operate to tell the system how to answer a user request… Templates also operate to determine how the system decides what it thinks a user cares about… Templates, upon being filled in, produce output strings for the system – lines of dialog for the chatbox”) based on the determined expressive state (Havens, ¶52 “For example, a goal may be the user expressing a certain intent”; Kang, ¶68 “The user intent extraction unit 120 extracts a user intent from the utterance data”; ¶66 “The natural language processing unit 120 may perform natural language processing... and sentiment analysis, on the utterance data input to the utterance data input unit”).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All the arguments regarding the newly added limitations are addressed in the above rejections.  Please note that the limitations of the original claim 5 has a different scope than the instantly 
Applicant argues that the prior art does not teach the wherein the one or more action categories define a level of priority of the user.  Specifically, applicant argues that within the present invention, level of priority is an action category or classification that is determined from extracting data from structured action requests.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Within the proposed combination Havens analyzes the structured data to extract entities from the data.  These entities are classified into predefined categories.  Within the proposed combination these entity classifications may be used as the user’s identity to determine the level of service as taught by Swenson.  Applicant’s arguments do not address the proposed combination of references.
Based on the above reasoning the applied art reads on the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156